Hicks, P. J.,
Section 5 of the Practice Act of May 14, 1915, P. L. 483, provides, inter alia, that every pleading shall contain, and contain only, a statement in a concise and summary form of the material facts on which the party pleading relies for his claim but not inferences or conclusions of law.
The statement filed in this case is certainly anything but concise, is repetitious and prolix, and contains conclusions of law. The suit is on a written contract, attached to the statement of claim, in which the several responsibilities of the parties are fully set out. But the pleader is not satisfied with this; he must in the fourth, fifth, sixth, seventh, eighth, and ninth paragraphs, in his own language, repeat what already so clearly appears by the very terms of the appended contract. These paragraphs should have been wholly omitted.
Instead of declaring in the tenth paragraph that the plaintiff delivered to the defendant, by parcel post or express, whichever it was, 52 mats of about three columns wide and copy from its Tomboy Tess Series (advertising matter), as it agreed to do under the agreement, the pleader avers the conclusion that the “plaintiff lived up to, performed and fulfilled every part, condition, and stipulation of the said written contract.”
And now, July 22, 1935, the statement of claim is stricken off and the plaintiff is allowed 30 days from this date to file a new or amended statement.